United States District Court
Northern District of California

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAI,

Case No. 18-04511 BLF (PR)
Plaintiff,

ORDER OF RESERVICE;
Vv. INSTRUCTIONS TO CLERK

DR. SPENCER, et al.,

Defendants.

 

 

 

 

Plaintiff, a California state prisoner proceeding pro se, filed a civil rights complaint
under 42 U.S.C. § 1983. On July 11, 2019, the Court ordered service of this action on,
defendants at San Mateo County Jail, Maguire Correctional Facility State Prison.

(Docket No. 14). On July 17, 2019, the Clerk mailed Notices of Lawsuit and a Request for
Waiver of Service of Summons and Waivers of Service of Summons to Defendants.
(Docket Nos. 15 & 16). To date, no response has been received and no Defendant has yet
appeared in this matter. Accordingly, the Clerk is ordered to reissue the documents and
resend them.

The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of

Service of Summons, two copies of the Waiver of Service of Summons, a copy of the

Order of Reservice
PRO-SE\BLF\CR.18\04511Saddozai_resve

 

 

 

 

 

 

 

 
United States District Court

Northern District of California

 

 

amended complaint, (Docket No. 10), all attachments thereto, a copy of Order of Service
(Docket. No. 14), and a copy of this order upon Defendants Dr. Spencer and Nurse
Practitioner Amanda at the San Mateo County Jail, Maguire Correctional Facility
(300 Bradford St., Redwood City, CA 94063). The Clerk shall also mail a courtesy copy
of this order to Deputy County Counsel Paul S. Sheng at the San Mateo County Counsel’s
Office (400 County Center, 6" Floor, Redwood City, CA 94063-1662). A copy of this

order shall also be sent to Plaintiff.

IT IS SO ORDERED.

Ore Bh oon fer
si fH

 

Dated:

 

 

z
5

BETH LAB rT FREEMAN
United States District Judge

Order of Reservice
PRO-SE\BLF\CR.18\0451 1Saddozai_resve

 

 

 
